Exhibit 10.1
SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT
THIS SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”), dated
as of June 23, 2009, is entered into between WACHOVIA CAPITAL FINANCE
CORPORATION (WESTERN), a California corporation, as Agent and Lender (in such
capacities, “Lender”), IMAGE ENTERTAINMENT, INC., a Delaware corporation
(“Borrower”), EGAMI MEDIA, INC., a Delaware corporation (“Egami”), IMAGE
ENTERTAINMENT (UK), INC., a Delaware corporation (“Image (UK)” and together with
Egami, collectively, “Guarantors”).
RECITALS
A. Borrower, Guarantors, Home Vision Entertainment, Inc., a Delaware corporation
(which has since been merged with and into Borrower), and Lender have previously
entered into that certain Loan and Security Agreement dated May 4, 2007 as
amended by that certain First Amendment to Loan and Security Agreement dated as
of April 28 2008 (as amended, the “Loan Agreement”), pursuant to which Lender
has made certain loans and financial accommodations available to Borrower. Terms
used herein without definition shall have the meanings ascribed to them in the
Loan Agreement.
B. Borrower, Guarantors and Lender now wish to amend the Loan Agreement on the
terms and conditions set forth herein.
C. Borrower and Guarantors are entering into this Amendment with the
understanding and agreement that, except as specifically provided herein, none
of Lender’s rights or remedies as set forth in the Loan Agreement is being
waived or modified by the terms of this Amendment.
AGREEMENT
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:
1. Amendments to Loan Agreement.
(a) Section 9.6(a)(ii) of the Loan Agreement is hereby amended and restated to
read in its entirety as follows:
“(ii) within ninety (90) days after the end of each fiscal year, audited
consolidated financial statements and unaudited consolidating financial
statements of Parent and its Subsidiaries (including in each case balance
sheets, statements of income and loss, statements of cash flow, and statements
of shareholders’ equity), and the accompanying notes thereto, all in reasonable
detail, fairly presenting in all material respects the financial position and
the results of the operations of Parent and its Subsidiaries as of the end of
and for such fiscal year, together with (other than for the fiscal year of
Parent ending March 31, 2009) the unqualified opinion of independent certified
public accountants with respect to the audited consolidated financial
statements, which accountants shall be an independent accounting firm selected
by Administrative Borrower and acceptable to Agent, that such audited
consolidated financial statements have been prepared in accordance with GAAP,
and present fairly in all material respects the results of operations and
financial condition of Parent and its Subsidiaries as of the end of and for the
fiscal year then ended, and”

 

 



--------------------------------------------------------------------------------



 



2. Effectiveness of this Amendment. Lender must have received the following
items before this Amendment is effective.
(a) Amendment. This Amendment, fully executed in a sufficient number of
counterparts for distribution to all parties.
(b) Amendment Fee. An amendment fee in the amount of $50,000 which shall be due
and payable by Borrower, and fully earned by Lender, on the date of this
Amendment.
(c) Representations and Warranties. The representations and warranties set forth
herein and in the Loan Agreement must be true and correct.
(d) Other Required Documentation. All other documents and legal matters in
connection with the transactions contemplated by this Amendment shall have been
delivered or executed or recorded and shall be in form and substance
satisfactory to Lender.
3. Representations and Warranties. Borrower and Guarantors represent and warrant
as follows:
(a) Authority. Each of Borrower and Guarantors has the requisite corporate power
and authority to execute and deliver this Amendment, and to perform its
obligations hereunder and under the Financing Agreements (as amended or modified
hereby) to which it is a party. The execution, delivery and performance by
Borrower and Guarantors of this Amendment have been duly approved by all
necessary corporate action and no other corporate proceedings are necessary to
consummate such transactions.
(b) Enforceability. This Amendment has been duly executed and delivered by
Borrower and Guarantors. This Amendment and each Financing Agreement (as amended
or modified hereby) is the legal, valid and binding obligation of Borrower and
Guarantors, enforceable against them in accordance with its terms, and is in
full force and effect.
(c) Representations and Warranties. The representations and warranties contained
in each Financing Agreement (other than any such representations or warranties
that, by their terms, are specifically made as of a date other than the date
hereof) are correct on and as of the date hereof as though made on and as of the
date hereof.

 

2



--------------------------------------------------------------------------------



 



(d) Due Execution. The execution, delivery and performance of this Amendment are
within the power of Borrower and Guarantors, have been duly authorized by all
necessary corporate action, have received all necessary governmental approval,
if any, and do not contravene any law or any contractual restrictions binding on
Borrower or any Guarantor.
(e) No Default. No event has occurred and is continuing that constitutes an
Event of Default.
4. Choice of Law. The validity of this Amendment, its construction,
interpretation and enforcement, the rights of the parties hereunder, shall be
determined under, governed by, and construed in accordance with the internal
laws of the State of California governing contracts only to be performed in that
State.
5. Counterparts. This Amendment may be executed in any number of counterparts
and by different parties and separate counterparts, each of which when so
executed and delivered, shall be deemed an original, and all of which, when
taken together, shall constitute one and the same instrument. Delivery of an
executed counterpart of a signature page to this Amendment by telefacsimile
shall be effective as delivery of a manually executed counterpart of this
Amendment.
6. Reference to and Effect on the Financing Agreements.
(a) Upon and after the effectiveness of this Amendment, each reference in the
Loan Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Loan Agreement, and each reference in the other
Financing Agreements to “the Loan Agreement”, “thereof” or words of like import
referring to the Loan Agreement, shall mean and be a reference to the Loan
Agreement as modified and amended hereby.
(b) Except as specifically amended above, the Loan Agreement and all other
Financing Agreements, are and shall continue to be in full force and effect and
are hereby in all respects ratified and confirmed and shall constitute the
legal, valid, binding and enforceable obligations of Borrower and Guarantors to
Lender.
(c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of Lender under any of the Financing Agreements, nor constitute a waiver
of any provision of any of the Financing Agreements.
(d) To the extent that any terms and conditions in any of the Financing
Agreements shall contradict or be in conflict with any terms or conditions of
the Loan Agreement, after giving effect to this Amendment, such terms and
conditions are hereby deemed modified or amended accordingly to reflect the
terms and conditions of the Loan Agreement as modified or amended hereby.
7. Estoppel. To induce Lender to enter into this Amendment and to continue to
make advances to Borrower under the Loan Agreement, Borrower and Guarantors
hereby acknowledge and agree that, as of the date hereof, there exists no right
of offset, defense, counterclaim or objection in favor of Borrower or any
Guarantor as against Lender with respect to the Obligations.

 

3



--------------------------------------------------------------------------------



 



8. Integration. This Amendment, together with the other Financing Agreements,
incorporates all negotiations of the parties hereto with respect to the subject
matter hereof and is the final expression and agreement of the parties hereto
with respect to the subject matter hereof.
9. Severability. In case any provision in this Amendment shall be invalid,
illegal or unenforceable, such provision shall be severable from the remainder
of this Amendment and the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.
[Remainder of Page Left Intentionally Blank]

 

4



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have entered into this Amendment as of the date
first above written.

              IMAGE ENTERTAINMENT, INC.,     a Delaware corporation
 
       
 
  By:   /s/ JEFF M. FRAMER
 
       
 
  Name:   Jeff M. Framer
 
       
 
  Title:   President and Chief Financial Officer
 
       
 
            EGAMI MEDIA, INC.,     a Delaware corporation
 
       
 
  By:   /s/ JEFF M. FRAMER
 
       
 
  Name:   Jeff M. Framer
 
       
 
  Title:   President and Chief Financial Officer
 
       
 
            IMAGE ENTERTAINMENT (UK), INC.,     a Delaware corporation
 
       
 
  By:   /s/ JEFF M. FRAMER
 
       
 
  Name:   Jeff M. Framer
 
       
 
  Title:   President and Chief Financial Officer
 
       
 
            WACHOVIA CAPITAL FINANCE     CORPORATION (WESTERN),     as Agent and
Lender
 
       
 
  By:   /s/ GARY WHITAKER
 
       
 
      Gary Whitaker, Director

 

5